SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 333-150829 HALL TEES, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-0875401 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7405 Armstrong, Rowlett, Texas 75088 (Address of principal executive offices) (214) 883-0140 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:.Yes [ X ]No []. Indicate by check mark whether the Registrant is a large accredited filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accredited filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accredited Filer [] Accelerated Filer [] Non-Accredited Filer [] Smaller Reporting Company [X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes []No [X]. As of May 13, 2011, there were 7,605,400 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1 Financial Statements 3 Item 2 Management's Discussion and Analysis or Plan of Operation 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 12 Item 4 Controls and Procedures 12 PART II OTHER INFORMATION Item 6 Exhibits and Reports on Form 8-K 13 2 HALL TEES, INC. Consolidated Balance Sheets March 31, 2011 and December 31, 2010 (Unaudited) ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, Net Total Current Assets Fixed Assets, Net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ 0 $ 0 Accrued Expenses Amounts due Shareholder Current Portion of Capital Lease Total Current Liabilities Long Term Liabilities Capitalized Lease Obligation Less: Current Portion ) ) Total Long Term Liabilities Total Liabilities Stockholders' Equity Preferred Stock, $.001 par value, 25,000,000 shares authorized, 0 and 0 shares issued and outstanding 0 0 Common Stock, $.001 par value, 50,000,000 shares authorized, 7,605,400 and 7,605,400 shares issued and outstanding Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 3 HALL TEES, INC. Consolidated Statements of Operations For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Three Months Ended March 31, 2011 March 31, 2010 REVENUE $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Depreciation Selling and Advertising Expenses Other General Expenses TOTAL OPERATING EXPENSES NET OPERATING LOSS ) ) OTHER INCOME Interest Income 2 TOTAL OTHER INCOME 2 NET LOSS BEFORE INCOME TAXES ) ) Provision for Income Taxes (Expense) Benefit - - NET LOSS $ ) $ ) EARNINGS PER SHARE, Basic and Diluted Weighted Average of Outstanding Shares Income (Loss) for Common Stockholders $ ) $ ) The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. HALL TEES, INC. Consolidated Statement of Changes in Stockholders’ Equity(Deficit) For the Three months Ended March 31, 2011 and The Year Ended December 31, 2010 Common Stock Paid-In Accumulated Shares Amount Capital (Deficit) Totals Stockholders' Deficit, January 1, 2010 $ $ $ ) $ ) Issuance of Stock for Cash - Net Loss ) ) Stockholders' Equity, December 31, 2010 $ $ $ ) $ Net Loss ) ) Stockholders' Equity, March 31, 2011 (Unaudited) $ $ $ ) $ The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 4 HALL TEES, INC. Consolidated Statements of Cash Flows For the Three months Ended March 31, 2011 and 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used (provided) by operating activities: Depreciation Bad Debt Expense 0 Changes in assets and liabilities: Accounts Receivable ) Accounts Payable 0 Accrued Expenses Net Cash Provided/(Used) by Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of Fixed Assets 0 ) Net Cash (Used) by Investing Activities 0 ) CASH FLOWS FROM FINANCING ACTIVITIES Capitalized Lease Payments ) ) Proceeds from Sale of Stock 0 (Payments) Borrowings: Stockholder Advances ) Net Cash Provided by Financing Activities NET INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES Cash Paid During the Year for Interest Expense $ - $ - Cash Paid During the Year for Taxes $ - $ - The Accompanying Notes are an Integral Part of these Consolidated Financial Statements. 5 HALL TEES, INC. NOTES TO FINANCIAL STATEMENTS March 31, 2011 NOTE 1 – NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES Nature of Activities, History and Organization: Hall Tees, Inc. (The “Company”) operates as a printer and silk screener.The Company is located in Rowlett, Texas and was incorporated on September 13, 2007 under the laws of the State of Nevada. Hall Tees, Inc., is the parent company of Hall Tees & Promotions, L.L.C., (“Hall Tees Texas”), a company incorporated under the laws of the State of Texas. Hall Tees Texas was established in 2007 and for the past fifteen months has been operating a single facility in Texas. On September 12, 2007, Hall Tees, Inc. ("Hall Tees Nevada"), a private holding company established under the laws of Nevada, was formed in order to acquire 100% of the outstanding membership interests of Hall Tees Texas.On September 15, 2007, Hall Tees Nevada issued 7,000,000 shares of common stock in exchange for a 100% equity interest in Hall Tees Texas.As a result of the share exchange, Hall Tees Texas became the wholly owned subsidiary of Hall Tees Nevada.As a result, the members of Hall Tees Texas owned a majority of the voting stock of Hall Tees Nevada.The transaction was regarded as a reverse merger whereby Hall Tees Texas was considered to be the accounting acquirer as its members retained control of Hall Tees Nevada after the exchange, although Hall Tees Nevada is the legal parent company.The share exchange was treated as a recapitalization of Hall Tees Nevada.As such, Hall Tees Texas (and its historical financial statements) is the continuing entity for financial reporting purposes. The financial statements have been prepared as if Hall Tees Nevada had always been the reporting company and, on the share exchange date, changed its name and reorganized its capital stock. Unaudited Interim Consolidated Financial Statements: The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States and applicable Securities and Exchange Commission (“SEC”) regulations for interim financial information. These financial statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring accruals) necessary to present fairly the balance sheets, statements of operations and statements of cash flows for the periods presented in accordance with accounting principles generally accepted in the United States. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to SEC rules and regulations. It is presumed that users of this interim financial information have read or have access to the audited financial statements and footnote disclosure for the preceding fiscal year contained in the Company’s Annual Report on Form 10-K. Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. Significant Accounting Policies: The Company’s management selects accounting principles generally accepted in the United States of America and adopts methods for their application.The application of accounting principles requires the estimating, matching and timing of revenue and expense.Below is a summary of certain significant accounting policies selected by management. The consolidated financial statements and notes are representations of the Company’s management which is responsible for their integrity and objectivity. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud.The Company's system of internalaccounting control is designed to assure, among other items, that1) recordedtransactionsare valid;2) validtransactionsare recorded;and3) transactionsarerecorded in the properperiod in a timelymanner to produce financialstatements which present fairly the financialcondition,results of operationsand cashflows of theCompanyfor therespectiveperiodsbeing presented. Management believes that all adjustments necessary for a fair statement of the results of the Three months ended March 31, 2011 and 2010 have been made. Basis of Presentation: The Company prepares its consolidated financial statements on the accrual basis of accounting.All intercompany balances and transactions are eliminated.The Company’s subsidiaries are consolidated with the parent company. 6 Cash and Cash Equivalents: All highly liquid investments with original maturities of three months or less are included in cash and cash equivalents.All deposits are maintained in FDIC insured depository accounts in local financial institutions and balances are insured up to $250,000. Fair Value of Financial Instruments: The carrying amounts of cash, cash equivalents, accounts receivable, capital leases, accounts payable and notes payable approximate their fair values due to the short-term maturities of these instruments. Accounts Receivable: Accounts receivable are carried at their face amount, less an allowance for doubtful accounts.On a periodic basis, the Company evaluates accounts receivable and establishes the allowance for doubtful accounts based on a combination of specific customer circumstances and credit conditions, based on a history of write offs and collections.The Company’s policy is generally not to charge interest on trade receivables after the invoice becomes past due.A receivable is considered past due if payments have not been received within agreed upon invoice terms.The Company provides an allowance for all receivables that are greater than 90 days old. Allowances for Doubtful Accounts totaled $3,000 and $3,000 at March 31, 2011 and December 31, 2010 respectively.Write offs are recorded at a time when a customer receivable is deemed uncollectible. Fixed Assets: Fixed assets are stated at cost if purchased, or at fair value in a nonmonetary exchange, less accumulated depreciation. Major renewals and improvements are capitalized; minor replacements, maintenance and repairs are charged to current operations. Depreciation is computed by applying the straight-line method over the estimated useful lives which are generally three to seven years.Leases that meet the requirements of ASC 840-10, are capitalized and included in fixed assets. Revenue Recognition: The Company recognizes revenue in accordance with ASC 605-10, "Revenue Recognition in Financial Statements," Revenue will be recognized only when all of the following criteria have been met: · Persuasive evidence of an arrangement exists; · Ownership and all risks of loss have been transferred to buyer, which is generally upon shipment or at the time the service is provided; · The price is fixed and determinable; and · Collectability is reasonably assured. Earnings per Share: Earnings per share (basic) is calculated by dividing the net income (loss) by the weighted average number of common shares outstanding for the period covered.As the Company has no potentially dilutive securities, fully diluted earnings per share is identical to earnings per share (basic). Income Taxes: Income from the corporation is taxed at regular corporate rates per the Internal Revenue Code.There are no provisions for current taxes due to net available operating losses. Recent Accounting Pronouncements: The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. Use of Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. 7 NOTE 2 – FIXED ASSETS Fixed assets at March 31, 2011 and December 31, 2010 are as follows: Furniture & Equipment $ $ Capitalized Leases Gross Fixed Assets Less: Accumulated Depreciation ) ) Net Fixed Assets $ $ NOTE 3 – CAPITALIZED AND OPERATING LEASES The Company entered into a capitalized lease obligation during 2008 for a total of $29,220. Payments of $487 including principal and interest at 12% are due monthly through December 2012.The amount due by December 31, 2011 is $4,383 and $5,844 is due within the next 12 months.The total amount outstanding at December 31, 2011 is $10,227. Accumulated depreciation related to the capitalized leases for the three month periods ended March 31,2011 and 2010 was $6,038 and $4,701, respectively. The Company leases a 1,200 square foot warehouse space on a month to month basis for $1,000 per month. Rent expense was $3,000 for the three month periods ended March 31, 2011 and 2010. NOTE 4 – EQUITY The Company is authorized to issue 25,000,000 preferred shares at a par value of $0.001 per share. These shares have full voting rights.At March 31, 2011 and December 31, 2010, there were zero shares outstanding. The Company is authorized to issue 50,000,000 common shares at a par value of $0.001 per share. These shares have full voting rights.At March 31, 2011 and December 31, 2010, there were 7,605,400 shares outstanding respectively. On December 23, 2009, our Form S-1/A that was filed on December 7, 2009, became effective.Under this registration statement the Company raised $302,700 by selling 605,400 shares at $0.50 per share and the offering was closed on May 11, 2010. The Company does not have any stock option plans or warrants. NOTE 5 – INCOME TAXES The Company has adopted ASC 740 “Income Taxes”, which requires the use of the liability method in the computation of income tax expense and the current and deferred income taxes payable (deferred tax liability) or benefit (deferred tax asset). Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be. Deferred tax assets at March 31, 2011 and December 31, 2010 consisted of the following: Deferred Tax Asset $ $ Less: Valuation Allowance ) ) Net Deferred Tax Asset $ 0 $ 0 The net deferred tax asset generated primarily by the Company’s net operating loss carryforward has been fully reserved. The cumulative net operating loss carry-forward is approximately $202,768 at March 31, 2011 and $174,751at December 31, 2010, and will expire in 2030. The difference in the income tax benefit not shown in the consolidated statements of operations and the amount that would result if the U.S. Federal statutory rate of 25% were applied to pre-tax loss for 2011 and 2010 is attributable to the valuation allowance. The realization of deferred tax benefits is contingent upon future earnings, therefore, is fully reserved at March 31, 2011 and December 31, 2010. 8 The Company recognizes interest and penalties related to unrecognized tax benefits in general and administrative expense. During the Three months ended March 31, 2011 and the year ended December 31, 2010 the Company recognized no interest and penalties. NOTE 6 – RELATED PARTY TRANSACTIONS The President and a Stockholder of the Company has advanced the Company $40,493 and $37,493 as of March 31, 2011 and December 31, 2010, respectively, for working capital. No interest is paid on this advance. Under a contract with the Company beginning November 6, 2007 and ending December 31, 2011, the President provides general management services to the Company for up to $4,000 per month.Payroll expense incurred under this contract totaled approximately $2,300 and $1,000 for the three months ended March 31, 2011 and 2010, respectively and $1,960 and $1,700 for the Three months ended March 31, 2011 and 2010, respectively. The Company pays rent of $1,000 per month to the President for warehouse facilities.Total charges were $3,000 in each of the Three months ended March 31, 2011 and 2010. NOTE 7– FINANCIAL CONDITION AND GOING CONCERN The Company has minimal operations and has working capital of approximately $98,400 at March 31, 2011 and $122,600 as of December 31, 2010. This positive working capital at March 31, 2011 is a result of raising $302,700 under the Form S-1/A that was filed on December 7, 2009 and became effective on December 23, 2009.Without this money the working capital at March 31, 2011 would have been negative.Because of this negative amount and limited operating history and limited operations, the Company may require additional working capital to survive. If the funds the Company has are not sufficient it will also consider bank loans or additional shareholder loans. There are no assurances that the Company will be able to obtain any of these. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company. If adequate working capital cannot be generated, the Company may not be able to continue its operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 8 – REVENUE CONCENTRATION The Company’s four largest customers account for 89% ($7,152) of the 2011 year-to-date revenues.The table below discloses the customers and their sales revenue for the Three months ending March 31, 2011 and 2010. YTD 2011 YTD 2010 Sales Customer $ % $ % Lobo Tortilla Factory 44
